Citation Nr: 0912992	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including bipolar 
disorder.  

3.  Entitlement to service connection for antisocial 
personality disorder.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1984 to May 
1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In connection with his appeal, the appellant requested a 
hearing before a Veterans Law Judge.  In June 2006, however, 
the appellant withdrew his hearing request and asked that the 
Board proceed with consideration of his claim, based on the 
evidence of record.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
a back disability.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  The appellant has not provided credible supporting 
evidence that an in-service stressor occurred.

3.  An acquired psychiatric disability, including bipolar 
disorder, was not present during active service or for many 
years thereafter and the record on appeal contains no 
indication that the appellant's current acquired psychiatric 
disorder, including bipolar disorder, is causally related to 
his active service or any incident therein.  

4.  The appellant's antisocial personality disorder is not a 
disease or injury for VA compensation purposes, and it is not 
shown that such personality disorder was subject to a 
superimposed disease or injury in service.

5.  Headaches were not shown during the appellant's active 
service or for many years thereafter, and the record contains 
no indication that the appellant's currently-claimed headache 
disorder is causally related to his active service or any 
incident therein.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).

2.  An acquired psychiatric disorder other than PTSD, 
including bipolar disorder, was not incurred during active 
service, nor may such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

3.  Service-connected for antisocial personality disorder is 
not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303(c), 3.306, 4.9, 4.127 (2008); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

4.  Headaches were not incurred during active service, nor 
may a headache disability be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in January 
2004.  This letter addressed all three notice elements 
delineated in 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the RO.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Neither the appellant nor 
his representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment and personnel 
records are on file, as are records from the Social Security 
Administration and all available VA and private post-service 
clinical records identified or submitted by the appellant.  
The appellant does not argue otherwise.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008); 
see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) 
(holding that there can be no breach of the duty to assist 
where the appellant acknowledges the unavailability of 
records); Counts v. Brown, 6 Vet. App. 473, 477 (1994) 
(noting that "VA has no duty to seek to obtain that which 
does not exist.").  

The appellant has also been afforded a VA psychiatric 
examination in connection with his claims.  The Board finds 
that the report of this examination provides the necessary 
medical opinion.  38 C.F.R. § 3.159(c)(4).  In that regard, 
the Board has considered the August 2006 arguments of the 
appellant's representative to the effect that another VA 
psychiatric examination is necessary because the examiner 
concluded that he was unable to link the appellant's current 
psychiatric disorder to service without resorting to mere 
speculation.  

It appears that the appellant's representative would have VA 
obtain another medical opinion on the off chance that another 
examiner might opine that the appellant's in-service 
personality disorder symptoms represented the onset of his 
current acquired psychiatric disorder.  As the Court has 
stated, however, VA's "duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992).  
The Court's jurisprudence makes clear that VA's duty to 
assist does not include obtaining evidence which does not 
currently exist.  If the appellant believed that another 
medical review would add anything of value to the record, he 
was free to attempt to obtain such an opinion on his own.  
See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility 
to support a claim for benefits).  He failed to do so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication.

With respect to the claim of service connection for 
headaches, the Board acknowledges that the appellant was not 
afforded a VA medical examination.  The Board, however, 
concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  As set forth in 
more detail below, headaches were not shown during service.  
In fact, the appellant denied a history of headaches at his 
military separation medical examination.  The record on 
appeal indicates that headaches were not present for many 
years thereafter.  On his original application for VA 
compensation benefits, the appellant dated the onset of his 
headache disability to September 1993, more than six years 
after service separation.  Moreover, the record contains no 
indication that the appellant's currently-claimed headache 
disability is causally related to his active service.  Under 
these circumstances, an examination or opinion is not 
necessary. 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

The appellant's July 1984 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  

In-service treatment record are entirely negative for any 
mention of an acquired psychiatric disability or headaches.  

In April 1987, however, the appellant was referred for 
psychiatric evaluation after he reportedly received an 
Article 15 for cohabitating with a 14 year old girl.  On 
examination, the appellant claimed that "[i]t's the Army's 
fault that I got into trouble.  They screwed up everything."  
The appellant reported that his military career was 
distinguished by 20 negative counseling statements, 2 Article 
15's, and numerous charges of failure to report.  Indeed, he 
indicated that he had had "so many I can't count them."  

Mental status evaluation showed that the appellant was 
appropriately dressed, with a stream of thought focused 
strictly on his dislike of his unit and how they had 
allegedly scapegoated him.  The appellant's memory was 
intact, and he was oriented in all spheres.  There was no 
evidence of perceptual difficulties, suicidal behavior, or 
homicidal behavior.  His judgment was poor, evidenced by his 
repeated violation of Army rules without remorse.  He had no 
insight by his own choice.  After examining the appellant, 
the military psychiatrist concluded that the appellant had a 
severe antisocial personality disorder.  An unsuitability 
discharge was recommended.  

At the appellant's May 1987 military discharge medical 
examination, the appellant endorsed a history of nervous 
trouble.  He denied frequent or severe headaches.  On 
clinical evaluation, no pertinent abnormalities were 
identified.  Neurological evaluation was normal. 

The appellant's service personnel records reflect that his 
military occupational speciality was combat engineer.  He 
received no awards or decorations indicative of combat 
service, he participated in no combat operations, nor was he 
ever stationed in a combat theater of operations.   

In November 2003, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
numerous disabilities, including PTSD, bipolar disorder, 
antisocial personality disorder, and headaches.  He dated the 
onset of his disability to September 2003.  

In support of his claim, the RO received various VA and 
private clinical records, dated from 1998 to 2006.  These 
records include VA clinical records, dated from 1993 to 2000.  
In pertinent part, these records show that in January 1993, 
the appellant was enrolled in a court-ordered domestic 
violence program after he assaulted his estranged wife.  
During the program, the appellant failed to remain substance 
free and did not participate in group counseling.  He refused 
hospitalization.  The diagnoses were alcohol abuse, rule out 
PTSD, and personality disorder, not otherwise specified.  

In May 1995, the appellant requested a consultation in the VA 
mental health clinic, claiming to have a history of PTSD.  On 
examination, the appellant reported frequent thoughts of 
hurting himself and others.  He also reported alcohol and 
cocaine use, as well as a long history of an inability to 
keep a job.  After examining the appellant, the diagnosis was 
homicidal and suicidal ideations and the appellant was 
referred for psychiatric consultation.  There, he strongly 
denied suicidal and homicidal ideation.  The assessment was 
mild anxiety disorder.  

The appellant was next seen by VA for psychiatric complaints 
in March 1998, when he sought treatment for uncontrollable 
anger and mood swings.  He reported that he had been aware of 
his bad temper since childhood.  The assessment was bipolar 
affective disorder, manic type.  Subsequent records show 
continued treatment for bipolar disorder.  In September 1998, 
the appellant's complaints included back pain and headaches.  
He also reported drug use.  The assessments included 
polysubstance abuse and headaches.  The appellant was 
"advised that large amounts of coke, alcohol, and marijuana 
may be contributing to headaches."   

Private clinical records from Comprehensive Mental Health 
Services, dated from August 2000 to March 2001 show that in 
August 2000, the appellant sought treatment for homicidal and 
suicidal thoughts.  The examiner noted that the appellant 
exhibited considerable antisocial features.  Records from 
this facility show various diagnoses, including PTSD, bipolar 
disorder by history, rule out ADD, and history of antisocial 
personality.  

Also received were private clinical records from Swope 
Parkway Health Center, dated from February 2001 to June 2005.  
In pertinent part, these records show that at an initial 
evaluation in February 2001, the appellant reported that he 
had had 15 different assault charges and was considered an 
"habitual offender," having been incarcerated a number of 
times since 1987.  He was last incarcerated in 1998, but had 
pending legal problems in another state where he "tried to 
kill a cop."  The appellant reported a history of problems 
since getting out of the military.  He reported a history of 
PTSD, although the examiner indicated that it was unclear 
whether the appellant's PTSD was the result of military 
experiences or secondary to another traumatic event.  After 
evaluating the appellant, the examiner diagnosed bipolar 
disorder, intermittent explosive disorder, PTSD, antisocial 
personality disorder, and headaches.  Subsequent treatment 
records from this facility show treatment for bipolar 
disorder and major depression.  Axis IV stressors included 
"legal concerns" such as criminal legal proceedings.  

Records from the Social Security Administration (SSA) show 
that the appellant was initially awarded disability benefits 
in December 1995 due to a personality disorder and substance 
abuse.  His entitlement to disability benefits was 
discontinued in October 1996, as his drug addiction was 
material to a finding of disability.  The appellant 
thereafter filed two subsequent applications to reinstate his 
disability benefits.  In a December 2001 decision, an 
Administrative Law Judge concluded that the appellant was 
disabled due to bipolar disorder, intermittent explosive 
disorder, antisocial personality disorder, organic mental 
disorder, and chronic back pain (anatomical spina bifida 
occulta).

Medical records used by SSA in reaching its determinations 
include numerous psychological evaluations conducted in 
connection with the appellant's applications for disability 
benefits.  

During a September 1995 examination, the appellant reported a 
history of suicidal gestures - once at the age of 15 and the 
other at the age of about 26.  The examiner noted that the 
appellant's thinking seemed cloudy as he appeared to be under 
the influence of drugs.  The appellant reported a history of 
polysubstance use, including marijuana, cocaine, 
amphetamines, and LSD.  He also indicated that he had been in 
and out of jail on several occasions due to assault and 
obstruction of justice.  The examiner recommended mental 
health treatment as soon as possible, although a diagnosis 
was not rendered.  

During an October 1996 psychological evaluation, the 
appellant reported homicidal and suicidal thoughts.  He also 
reported a great deal of anger and rage.  He recalled seeing 
a psychiatrist as a child.  In addition to suicidal and 
homicidal thoughts, he claimed to have severe headaches.  

At a May 1998 psychological evaluation, the appellant 
reported a long history of alcohol and drug abuse.  He also 
reported a history of approximately 30 arrests and 
incarcerations, primarily for assault or domestic violence.  
The diagnoses were polysubstance abuse by report and history, 
and antisocial personality disorder with impulse control 
disorder.  

At a December 1999 psychological assessment, the appellant 
reported a history of anger management problems dating from 
junior high school, with frequent school adjustment problems 
and treatment in a mental health setting prior to service.  
The appellant also reported a history of PTSD.  After 
examining the appellant, the examiner diagnosed the appellant 
as having major depressive disorder and a personality 
disorder with narcissistic and antisocial traits.  

Also included in the records from SSA was a June 2000 Medical 
Consultant Review Summary, in which a private physician noted 
that the appellant alleged that he had a history of severe 
headaches, lasting for hours.  In reviewing the record, the 
physician noted that the appellant's allegations were eroded 
by a lack of evidence showing that he sought treatment for 
his alleged migraines.   

The appellant was afforded a VA psychiatric examination in 
November 2005.  After examining the appellant and reviewing 
his claims folder, the examiner diagnosed bipolar disorder, 
not otherwise specified, and features of antisocial 
personality.  The examiner noted that the appellant's service 
treatment records contained a psychiatric evaluation which 
did not identify any Axis I disorder.  While irritability and 
anger could be symptoms of bipolar disorder, he exhibited 
other features of an antisocial personality disorder, 
including lack of remorse, disregard for social rules and 
laws, etc.  The examiner therefore concluded that the in-
service symptoms could not be related to the appellant's 
current bipolar disorder without resorting to speculation.  
He explained that the appellant's current problems with 
irritability and anger could be related to the diagnosis of 
antisocial personality disorder in service because the 
appellant continued to display features of an antisocial 
personality disorder.  


Applicable Law

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty, but no compensation shall be 
paid if the disability is a result of a veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a 
psychosis or an organic disease of the nervous system, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Congenital or developmental defects such as personality 
disorders are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

Service connection - PTSD

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2008); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in- 
service stressor varies depending on whether a veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a appellant's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Standard of proof

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

PTSD

As set forth above, the appellant did not "engage in combat 
with the enemy" during service.  VAOPGCPREC 12-99.  He does 
not contend otherwise.  
Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, despite the RO's request for such evidence in 
its May 2004 letter, the appellant has failed to submit or 
identify evidence of any in-service stressor.  In fact, the 
record shows that the RO provided him with a PTSD stressor 
questionnaire but he failed to return it.  

Absent credible supporting evidence that the appellant 
experienced an in-service stressor, service connection for 
PTSD is not warranted.  See 38 U.S.C.A. § 5107(a) (it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits).  

Acquired psychiatric disorder, other than PTSD 

The appellant also seeks service connection for an acquired 
psychiatric disorder, other than PTSD.  He claims that his 
current acquired psychiatric disorder had its inception in 
service, as evidenced by his treatment for a personality 
disorder.  

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claims of service connection for an acquired 
psychiatric disorder.  

At the outset, the Board notes that the appellant's service 
treatment records are negative for diagnoses of an acquired 
psychiatric disability.  Although he exhibited a personality 
disorder during service, evaluation showed that he was free 
of any Axis I diagnosis.  

The Board further notes that the post-service medical 
evidence is negative for a diagnosis of an acquired 
psychiatric disorder within the first post-service year, or 
indeed, for many years thereafter.  In fact, the first post-
service evidence of a diagnosis of an acquired psychiatric 
disorder is not until 1995, approximately eight years after 
service separation.  
Although an acquired psychiatric disorder was not diagnosed 
in service, nor was a psychosis manifest to a compensable 
degree within one year of separation, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the most probative evidence of record indicates that the 
appellant's post-service acquired psychiatric disability is 
not causally related to his active service or any incident 
therein.

In that regard, the Board observes that in November 2005, a 
VA examiner reviewed the record and noted that psychological 
testing completed during service revealed a personality 
disorder, but no Axis I disorder.  As a result, he indicated 
he was unable to conclude that the appellant's current 
acquired psychiatric disorder was incurred in service.  It is 
well established that an award of service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); see also Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998).  There is no other 
probative evidence linking the appellant's current acquired 
psychiatric disorder to his active service or any incident 
therein.  

The Board has considered the appellant's assertions to the 
effect that his current acquired psychiatric disability was 
incurred in service.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of his 
psychiatric disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In summary, the Board finds that the most probative evidence 
of record indicates that an acquired psychiatric disorder was 
not diagnosed in service, nor was a psychosis manifest to a 
compensable degree within one year of separation, and the 
appellant's current acquired psychiatric disability is not 
causally related to his active service or any incident 
therein.  For the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD.  

Antisocial personality disorder

In reaching this decision, the Board concedes that the 
appellant was noted to have a personality disorder during 
service, specifically antisocial personality disorder.  
Congenital or developmental abnormalities such as personality 
disorders, however, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  While 
service connection may be granted in limited circumstances 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no probative medical 
evidence even suggesting that the appellant's personality 
disorder was aggravated during service.  

With respect to any claim of service connection for 
polysubstance abuse, as set forth above, the law expressly 
prohibits service connection for alcohol or drug abuse based 
on claims filed on or after October 31, 1990, and requires 
that disability resulting from drug or alcohol abuse be 
regarded as the products of willful misconduct.  Given that 
the appellant's original application for VA compensation 
benefits was received in 2003, service connection for 
polysubstance abuse must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. at 429 (1991).  Although the 
appellant has reported in clinical settings that he developed 
a substance abuse disorder as a result of "self-medicating" 
a psychiatric disorder, because service connection is not in 
effect for any service-connected disability, including a 
service-connected psychiatric disorder, consideration of 
service connection for a substance abuse disorder on a 
secondary basis in not warranted.  Allen, 237 F.3d. at 1377-
78.



Headaches

The appellant also claims entitlement to service connection 
for headaches.

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first element, the record shows that the 
appellant has complained in clinical settings of having 
headaches.  A chronic headache disorder, however, has not 
been diagnosed.  The Court has held that a symptom alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).

Even assuming for the sake of argument that the appellant did 
have a chronic headache disorder, service connection would 
still not be warranted.  As set forth above, element (2) 
requires evidence of in-service incurrence.  In this case, 
the appellant's service treatment records are entirely silent 
for any mention of headaches.  Indeed, at his May 1987 
military separation medical examination, the appellant 
specifically denied having frequent or severe headaches and 
neurological evaluation was normal.  

The record on appeal is also negative for any indication that 
the appellant's claimed headache disability was manifested to 
a compensable degree within one year of his separation from 
active service.  Indeed, on his original application for VA 
compensation benefits, the appellant dated the onset of his 
headache disability to September 1993.  The first post-
service notation of headaches is not until September 1998.  

Finally, the Board notes that the record on appeal is lacking 
any evidence indicating a link between the appellant's 
currently claimed headache disability and his active service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In fact, 
the only medical evidence of record which addresses the 
etiology of his headaches in a September 1998 VA clinical 
record suggesting that the appellant's headaches were due to 
the use of large amounts of "coke, alcohol, and marijuana."  

In summary, absent evidence of headaches during service or 
for many years thereafter, and lacking any indication that 
the appellant's currently claimed headache disorder is 
causally related to his active service or any incident 
therein, service connection is not warranted.  The 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application. 38 
U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, including bipolar disorder, is 
denied.  

Entitlement to service connection for antisocial personality 
disorder is denied.

Entitlement to service connection for headaches is denied.


REMAND

The appellant also seeks service connection for a back 
disability.  The basis for his claim is unclear as neither he 
nor his representative has submitted argument pertaining to 
the claim.  

The appellant's service treatment records are entirely 
negative for any mention of a back disability.  At his May 
1987 military discharge medical examination, however, the 
appellant endorsed a history of back pain.  On clinical 
evaluation, no pertinent abnormalities were identified.  The 
appellant's spine was determined to be normal.  

Post-service clinical records show that in September 1995, 
approximately eight years after service separation, the 
appellant sought VA treatment for back pain which had been 
present for the past four days after "something snapped."  
The assessment was musculoskeletal strain.  Subsequent 
clinical records show continued complaints of back pain.  
Diagnoses include back pain, likely muscular, and chronic 
back pain (anatomical spina bifida occulta).  Both X-ray 
studies and EMG/NCV testing has been negative.  

Based on the evidence of record, the Board finds that a VA 
medical examination is necessary to clarify the nature and 
etiology of any current back disability, to include the 
possibility that the appellant's complain of back pain at his 
May 1987 separation examination represented the onset of a 
chronic back disability.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, a review of the record indicates that the RO 
has not yet issued a letter complying with the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  This should be corrected on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The appellant should be scheduled for 
a VA orthopedic examination for the 
purpose of evaluating the nature and 
etiology of any current back disability.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  After examining 
the appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that any current back disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein.  Alternatively, 
the examiner should state whether any 
preexisting back disability was 
aggravated during service, beyond any 
natural progress.  The examiner is 
advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the appellant's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


